BASKIN, Judge
(specially concurring).
The right to a fair trial is embodied in due process of law. Estes v. Texas, 381 U.S. 532, 85 S.Ct. 1628, 14 L.Ed.2d 543, rehearing denied, 382 U.S. 875, 86 S.Ct. 18, 15 L.Ed.2d 118 (1965). The standard to be applied by a court reviewing error of a constitutional dimension is whether, considering the entire record, the error was harmless beyond a reasonable doubt. United States v. Hastings, 461 U.S. 499, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983). Applying that standard, I agree that affirmance is proper.